 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   JANET S.,                           )     NO. ED CV 19-1466-E
                                         )
12                    Plaintiff,         )
                                         )
13        v.                             )          JUDGMENT
                                         )
14   COMMISSIONER OF SOCIAL SECURITY     )
     ADMINISTRATION,                     )
15                                       )
                      Defendant.         )
16                                       )
                                         )
17

18
          IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     the Social Security Administration is reversed in part and the matter
20
     is remanded for further administrative action consistent with the
21
     Opinion filed concurrently herewith.
22

23
                 DATED: March 9, 2020.
24

25
                                                  /s/
26                                           CHARLES F. EICK
                                     UNITED STATES MAGISTRATE JUDGE
27

28
